Allowable Subject Matter
Claims 51-52 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 53 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 set forth in this Office action, and to include all of the limitations of the base claim and all intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  The relation between the “one bit” of this claim and the “one bit” of claim 51 is unclear.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 30, 31, 33, 45, 46, 54, and 56 are rejected as being unpatentable over US 8018932 (Eli) in view of US 20120097644 (Ott) further in view of US 20120245786 (Fedorchuk), and US 20100049865 (Hannuksela).
Regarding claim 30, Eli teaches or suggests a network device (fig. 1) comprising: 
a processor configured to form message data (101), the message data comprising a message header (fig. 2) and a message payload (fig. 2), the message header comprising a source address (200, 212), a destination address (fig. 2), and a format identifier (fig. 2, frame type); and 
a network interface (111) configured to: 
receive the message data from the processing device (302), 
combine the message data with network layer data to form a data packet (306, 310), and 
provide the data packet to a second network device (308, 312).   

Ott teaches or suggests a first and second welding-related device each comprises a welding power supply, a welding wire feeder, a welding torch, a welding helmet, a welding control pendant, or a welding foot pedal (para. 22).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging and Ott’s devices so the network device is of a first welding-related device, the second network device is of a second welding-related device, the first welding-related device and the second welding-related device comprising a welding power supply, a welding wire feeder, a welding torch, a welding helmet, a welding control pendant, or a welding foot pedal.  A reason to do so would have been to communicate between power supplies.
Eli does not expressly disclose the message header consisting of four bytes.
Fedorchuk teaches or suggests a message header consists of four bytes (para. 38, figs. 7A-7G).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Eli’s messaging, Ott’s devices, and Fedorchuk’s header size to represent the message header with four bytes. A reason to so would have been to employ common message formats.

Hannuksela teaches or suggests a message header consisting of a message type comprising a counter (para. 75).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Eli’s messaging, Ott’s devices, Fedorchuk’s header size, and Hannuksela’s counter so the message header consists of a message type comprising a counter.  A reason to so would have been to ensure that missing packets can be recovered and mixed-up packet sequences can be corrected.
Regarding claim 31, the aforementioned combination teaches or suggests the counter comprises a wrapping counter (id.).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 30.
Regarding claim 33, the aforementioned combination teaches or suggests a second network interface (Eli 119), wherein the network interface comprises a first network interface (Eli 111) that is different from the second network interface (the two network interfaces are shown as different boxes in fig. 2), and wherein the first network interface and second network interface comprise an Ethernet interface, a serial interface, a USB interface, or a wireless interface (5:1-3).
Regarding claim 46, Eli teaches or suggests the data packet comprises a first data packet, and the second network interface is configured to receive a second data packet from a third welding network device (Eli fig.1 suggesting a third device in communication with a second device).

Ott teaches or suggests another network device is of a welding-related device (para. 22).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Ott’s devices, Fedorchuk’s header size, and Hannuksela’s counter so the third network device is of a third welding-related device.  A reason to do so would have been that plural power supplies need to communicate.
Regarding claim 45, Eli teaches or suggests the network layer data comprises a media access control (MAC) address corresponding to the second network device (306, 310).
Regarding claim 54, the aforementioned combination teaches or suggests the processor is configured to control welding or determine welding operation quality (Ott, para. 1).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 30.
Regarding claim 56, the aforementioned combination teaches or suggests the counter is representative of a number of messages sent by the network device (Hannuksela para. 75).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 30.


Eli does not expressly disclose the message type is indicative of whether the message data is a broadcast message, a registered message, a command message, or a response message. 
Heffner teaches or suggests a message type indicative of whether the message data is a broadcast message, a registered message, a command message, or a response message (9:60 et seq.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to Eli’s messaging, Ott’s devices, Fedorchuk’s header size, and Heffner’s message type so the message header further comprises a message type indicative of whether the message data is a broadcast message, a registered message, a command message, or a response message.  A reason to so would have been to distinguish between different messages.

Claim 41 is rejected as being unpatentable over US 8018932 (Eli) in view of US 20120097644 (Ott) further in view of US 20120245786 (Fedorchuk), US 20100049865 (Hannuksela), and US 6006 254 (Waters).
Eli does not expressly disclose the wrapping counter skips a value of zero when counting.  
Waters teaches or suggests a wrapping counter skips a value of zero when counting (13:45-48).  


Claim 42 is rejected as being unpatentable over US 8018932 (Eli) in view of US 20120097644 (Ott) further in view of US 20120245786 (Fedorchuk), US 20100049865 (Hannuksela), US 6006 254 (Waters), and US 4422171 (Wortley).
Eli does not expressly disclose the wrapping counter comprises six bits or less.
Wortley teaches or suggests a counter used to represent a total number of messages received by a network device comprises six bits or less (9:44-46).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Ott’s devices, Fedorchuk’s header size, Hannuksela’s counter, Waters skipping, and Wortley's size so the wrapping counter comprises six bits or less.  A reason to do so would have been to employ a known message format to achieve a predictable results.

Claim 43 is rejected as being unpatentable over US 8018932 (Eli) in view of US 20120097644 (Ott) further in view of US 20120245786 (Fedorchuk), US 20100049865 (Hannuksela), and US 6625124 (Fan).
Eli does not expressly disclose the source address and the destination address each consists of one byte.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Ott’s devices, Fedorchuk’s header size, Hannuksela’s counter, and Fan’s one-byte addresses so the source address and the destination address each consists of one byte.  A reason to do so would have been to reduce overhead.  
 
Claim 44 is rejected as being unpatentable over US 8018932 (Eli) in view of US 20120097644 (Ott) further in view of US 20120245786 (Fedorchuk), US 20100049865 (Hannuksela), and US 6956852 (Bechtolsheim).
Eli does not expressly disclose the format identifier identifies a format of the message payload.
Bechtolsheim teaches or suggests a message header comprising a format identifier that identifies a format of the message payload (4:51-60).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Ott’s devices, Fedorchuk’s header size, Hannuksela’s counter, and Bechtolsheim identifier so the format identifier is indicative of a format of payload data of the message data.  A reason to so would have been facilitate processing of different payloads by a receiver.


Eli teaches or suggests the network layer data comprises first network layer data, the message data comprises first message data (306, 310).
Eli does not expressly disclose the processor is further configured to separate second network layer data of the second data packet from second message data of the second data packet.
Kim teaches or suggests a processor is further configured to separate second network layer data of a second data packet from second message data of the second data packet (paras. 37 and 38).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Ott’s devices, Fedorchuk’s header size, Hannuksela’s counter, and Kim’s separating the processor is further configured to separate second network layer data of the second data packet from second message data of the second data packet.  A reason to do so would have been that encapsulated packets need to be decapsulated for delivery.

Claims 48 and 50 are rejected as being unpatentable over US 8018932 (Eli) in view of US 20120097644 (Ott) further in view of US 20120245786 (Fedorchuk), US 20100049865 (Hannuksela), US 20080019387 (Kim), and US 20100110926 (Pattenden).

Eli does not expressly disclose the processor being further configured to determine whether the second message data comprises a command message, and, in response to determining the second message data does comprise the command message, identify a tag of the second message data, and form third message data comprising a third message header with the tag.
Pattenden teaches or suggests a processor being configured to determine whether the second message data comprises a command message, and, in response to determining the second message data does comprise the command message, identify a tag of the second message data, and form third message data comprising a third message header with the tag (para. 14).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Ott’s devices, Fedorchuk’s header size, Hannuksela’s counter, Kim’s separating, and Pattenden’s sequence number processing to further configure the processor to determine whether the second message data comprises a command message, and, in response to determining the second message data does comprise the command message, identify a tag of the second message data, and form third message data comprising a third message header with the tag.  A reason to do so would have been top ensure that packets are properly sequenced.
Regarding claim 50, the aforementioned combination teaches or suggests the message type comprises a first message type (Hannuksela para. 75) and the third 

Claim 49 is rejected as being unpatentable over US 8018932 (Eli) in view of US 20120097644 (Ott) further in view of US 20120245786 (Fedorchuk), US 20100049865 (Hannuksela), US 20080019387 (Kim), US 20100110926 (Pattenden), and US 20120147902 (Kim II).
Eli does not expressly disclose the tag is six bits.
Kim II teaches or suggests a sequence number tag of six bits (para. 126).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Ott’s devices, Fedorchuk’s header size, Hannuksela’s counter, Kim’s separating, Pattenden’s sequence number processing, and Kim II’s tag size.  A reason to do so would have been to employ a known message format to achieve a predictable results.

Claim 55 is rejected as being unpatentable over US 8018932 (Eli) in view of US 20120097644 (Ott) further in view of US 20120245786 (Fedorchuk), US 20100049865 (Hannuksela), and US 20170334014 (Daniel).
Eli teaches or suggests memory circuitry storing data (102) but does not expressly disclose the memory circuitry storing welding data.
Daniel teaches or suggests storing welding data (para. 44, 73).


Response to Arguments
The applicants argue that “[t]hough an RTP header does have a payload type (PT) that ‘[i]ndicates the format of the payload...,’ and a sequence number that ‘is incremented for each RTP data packet sent...,’ the payload type (PT) of the RTP header is separate and distinct from the sequence number of the RTP header.  See Wikipedia at Real-time Transport Protocol (https://wikipedia.org/wiki/Real- timeTransportProtocol).”  (Resp. 8.)  
"[T]he PTO gives claims their 'broadest reasonable interpretation.'"  In re Bigio, 381 F.3d 1320, 1324, (Fed. Cir. 2004) (quoting In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000)).  "Moreover, limitations are not to be read into the claims from the specification."  In re Van Geuns, 988 F.2d 1181, 1184, (Fed. Cir. 1993) (citing In re Zletz, 893 F.2d 319, 321(Fed. Cir. 1989)).  
Here, claim 30 recites “a message type comprising a counter . . . .”  Giving the claim its broadest reasonable interpretation, it does not require a PT.  Hannuksela teaches or suggests such a counter as aforementioned.
Furthermore, the applicants identify no support in Hannuksela for their argument.  Instead, they rely on an excerpt from Wikipedia.  However, “Wikipedia acknowledges that the encyclopedia should not be used as a primary source for research, either Criticism of Wikipedia, https://en.wikipedia.org/wiki/ Criticism_of_Wikipedia (last edited on 28 October 2021).  Because articles in Wikipedia ae changed so frequently, moreover, it is unclear if the content of the excerpt cited by the applicants is contemporaneous the version of RTP  existing as of the effective filing date of their application or that of Hannuksela. 

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, in US 20120177044, a source Ethernet MAC address of the incoming frame is replaced.  The frame is encapsulated in a MAC header.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448